1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3
     UNITED STATES OF AMERICA,                       )
4
                                                     )
5
                          Plaintiff,                 )    Case No.: 2:16-cr-00265-GMN-CWH-1
           vs.                                       )
6                                                    )                    ORDER
     PASTOR FAUSTO PALAFOX,                          )
7                                                    )
                          Defendant.                 )
8
                                                     )
9

10          Pending before the Court is Defendant Pastor Fausto Palafox’s (“Defendant”) Objection,
11   (ECF No. 1401), to the Honorable Magistrate Judge Carl W. Hoffman’s (“Judge Hoffman”)
12   Order, (ECF No. 1379), striking Defendant’s Motion to Strike the Special Sentencing Factor
13   Alleged in Paragraph 9 of the Indictment, (ECF No. 1363). The Government filed a Response,
14   (ECF No. 1420). For the reasons discussed below, Defendant’s Objection is SUSTAINED in
15   part and OVERRULED in part.
16   I.     BACKGROUND
17          On November 23, 2018, Defendant filed a Motion to Strike the Special Sentencing
18   Factor Alleged in Paragraph 9 of the Indictment, (ECF No. 1363). On December 6, 2018, the
19   Government filed a Motion to Strike, (ECF No. 1372), Defendant’s Motion, arguing that it was
20   untimely filed. The following day, Judge Hoffman entered an Order, granting the
21   Government’s Motion to Strike, and instructing the clerk of court to strike Defendant’s Motion,
22   from the docket. (Order 1:23–26, ECF No. 1379). On December 12, 2018, Defendant filed the
23   instant Objection.
24   II.    LEGAL STANDARD
25          When reviewing the order of a magistrate judge, the order should only be set aside if the
     order is clearly erroneous or contrary to law. Fed. R. Civ. P. 72(a); LR IB 3-1(a); 28 U.S.C.
                                                Page 1 of 3
1    § 636(b)(1)(A); Laxalt v. McClatchy, 602 F. Supp. 214, 216 (D. Nev. 1985). A magistrate
2    judge’s order is “clearly erroneous” if the court has “a definite and firm conviction that a
3    mistake has been committed.” See United States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948);
4    Burdick v. Comm’r IRS, 979 F.2d 1369, 1370 (9th Cir. 1992). “An order is contrary to law
5    when it fails to apply or misapplies relevant statutes, case law or rules of procedure.”
6    UnitedHealth Grp., Inc. v. United Healthcare, Inc., No. 2:14–cv–00224–RCJ, 2014 WL
7    4635882, at *1 (D. Nev. Sept. 16, 2014). When reviewing the order, however, the magistrate
8    judge “is afforded broad discretion, which will be overruled only if abused.” Columbia
9    Pictures, Inc. v. Bunnell, 245 F.R.D. 443, 446 (C.D. Cal. 2007). A district judge may affirm,
10   reverse, or modify, in whole or in part, a magistrate judge’s order, as well as remand with
11   instructions. LR IB 3-1(b).
12   III.   DISCUSSION
13          Defendant objects to Judge Hoffman’s Order arguing that a criminal defendant may
14   assert, at any time, his Fifth Amendment right to stand trial only on the charges made by a
15   grand jury. (Obj. 3:19–21, ECF No. 1401). Defendant further argues that “[b]y immediately
16   granting the government’s motion to strike, the magistrate judge did not give [Defendant] any
17   time to respond to the government’s claim that he lacked good cause for delaying the filing of
18   the motion.” (Id. 5:9–14).
19          In response, the Government argues that Defendant’s underlying Motion to Strike, (ECF
20   No. 1363), was untimely filed because it challenged the specificity of the charging document,
21   and therefore should have been filed prior to the pretrial motions deadline. (Resp. 5:7–12, ECF
22   No. 1420). The Government further asserts that Defendant failed to establish good cause to
23   justify the untimely filing. (See id.).
24          Under Fed. R. Crim. P. 12(c)(3), a motion filed past the pretrial motions deadline is
25   considered untimely; however, “a court may consider the defense, objection, or request if the


                                                 Page 2 of 3
1    party shows good cause” for the untimely filing. Fed. R. Crim. P. 12(c)(3); see also United
2    States v. Loper, 2016 WL 4718958, at *3 (D. Nev. Aug. 19, 2016). Here, Judge Hoffman
3    granted the Government’s Motion to Strike before the issue was fully briefed. Assuming
4    without deciding that Defendant’s underlying motion was untimely, the Court finds that
5    Defendant should have been afforded an opportunity to respond and demonstrate good cause.
6    The Court therefore remands this matter to Judge Hoffman so that he may rule on the
7    Government’s Motion to Strike, (ECF No. 1372), once it is fully briefed. To the extent that
8    Defendant’s Objection asks the Court to compel the Government to respond to Defendant’s
9    underlying Motion to Strike, (ECF No. 1363), Defendant’s Objection is overruled.
10   IV.    CONCLUSION
11          IT IS HEREBY ORDERED that Defendant’s Objection, (ECF No. 1401), is
12   SUSTAINED in part and OVERRULED in part.
13          IT IS FURTHER ORDERED that Judge Hoffman’s Order, (ECF No. 1379), is
14   VACATED. This matter is remanded to Judge Hoffman with instructions to permit Defendant
15   to file a response to the Government’s Motion to Strike, (ECF No. 1372). Defendant shall have
16   fourteen (14) days from the entry of this Order to file his response. The Government shall have
17   seven (7) days thereafter to file a reply.
18                      18th day of January, 2019.
            DATED this _____
19

20
                                                    ___________________________________
21                                                  Gloria M. Navarro, Chief Judge
                                                    United States District Court
22

23

24

25




                                                  Page 3 of 3
